EXHIBIT 10.2

 


FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

This First Amendment to Employment Agreement (this “Amendment”) is between James
Northup, an individual (“Executive”) and DuPont Photomasks, Inc. (“DPI”) and is
effective October 8, 2003.

 


BACKGROUND

 

A.            Executive and DPI are parties to an Employment Agreement dated
December 27, 2001 (the “Agreement”).

 

B.            Executive and DPI desire to amend certain of the terms of the
Agreement in order to reflect the change in Executive’s duties and title from
Executive Vice President of Worldwide Sales to Chief Operating Officer, which
changes were effective October 8, 2003.

 

AMENDMENT

 

In consideration of the foregoing and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Executive and DPI agree
as follows:

 

1.               Definitions.  Capitalized terms used in this Amendment and not
otherwise defined in this Amendment shall have the meanings set forth in the
Agreement.

 

2.               Term. The first sentence of Section 1.1 of the Agreement is
hereby amended and restated to read in its entirety as follows:

 

Executive shall serve as Chief Operating Officer (COO) and shall report solely
to the Chief Executive Officer of the Company (CEO).

 

3.               Incentive Compensation.  The first sentence of Section 1.4.2 of
the Agreement is hereby amended and restated to read in its entirety as follows:

 

Pursuant to the Company’s standard bonus plan, Executive will be entitled to an
annual target bonus opportunity of sixty percent (60%) of Base Salary (the
“Incentive Compensation”).

 

4.               Annual Stock Option Grant.  The second sentence of Section
1.5.2 of the Agreement is hereby amended and restated to read in its entirety as
follows:

 

The target grant for Executive shall be an option to purchase thirty-five
thousand shares (35,000) of Common Stock, granted in accordance with the terms
of the Plan, the actual number of shares in the grant to be determined by the
CEO and the Compensation Committee of the Board of Directors.

 

5.               Miscellaneous.  The provisions of this Amendment supersede all
provisions of the Agreement which are inconsistent with the provisions of this
Amendment.  The Agreement, as modified by this Amendment, constitutes the entire
agreement of Executive and DPI with respect to the subject matter of the
Agreement, and supersedes any prior agreements or understandings of Executive
and DPI with respect thereto.  This Amendment may be executed in several
counterparts, all of which taken together shall constitute a single agreement
between the Parties.

 

In witness whereof, the Parties have caused this Amendment to be executed by
their duly authorized representatives, who by their signatures represent that
they are so authorized, to be effective as of the date written in the first
paragraph above.

 

DUPONT PHOTOMASKS, INC.

JAMES NORTHUP

 

 

/s/ Marshall Turner, Chief Executive Officer

 

/s/ James Northup

 

November 10, 2003

November 7, 2003

 

1

--------------------------------------------------------------------------------